                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

THE CITY OF PRAGUE,                           )
OKLAHOMA et al.,                              )
                                              )
         Plaintiffs,                          )
                                              )
v.                                            )   Case No. CIV-19-89-G
                                              )
CAH ACQUISITION COMPANY 7,                    )
LLC, et al.,                                  )
                                              )
         Defendants.                          )

                                         ORDER

         On March 4, 2019, the Court granted Plaintiffs’1 oral request for the temporary

appointment of a receiver over Defendant CAH Acquisition Company 7, LLC, and

appointed Cohesive Healthcare Management + Consulting, LLC (“Cohesive’) to serve in

that role. See Order of Mar. 4, 2019 (Doc. No. 47). Plaintiffs have also moved in writing

for the appointment of a receiver and for injunctive relief. See Doc. Nos. 12-1, 13-1; see

also Doc. Nos. 29, 30, 37, 38, 46.

         Having considered the parties’ arguments and evidence presented through filings

and in two hearings in open court, the Court concludes that ordering the continued

appointment of a receiver, as well as associated preliminary injunctive relief, is warranted

to ensure proper oversight over the Hospital and safety of its patients. Specifically, the

primary purpose of the receivership shall be to achieve an orderly transition of the

operations of the Hospital to a succeeding lessee/operator or, absent appointment of a


1
    (1) The City of Prague, Oklahoma; and (2) Prague Public Works Authority.
succeeding lessee/operator within a reasonable time, to achieve an orderly conclusion of

the Hospital’s operations. See Order of Mar. 4, 2019; Fed. R. Civ. P. 65, 66; Cox v.

Sullivan, No. 14-CV-206-TCK-FHM, 2015 WL 5040039, at *1 (N.D. Okla. Aug. 26,

2015); Star Fuel Marts, LLC v. Sam’s E., Inc., 362 F.3d 639, 651 (10th Cir. 2004); Schrier

v. Univ. of Colo., 427 F.3d 1253, 1258-59 (10th Cir. 2005). See generally SEC v. Vescor

Capital Corp., 599 F.3d 1189, 1194 (10th Cir. 2010) (noting that “the district court has

broad powers and wide discretion to determine relief in an equity receivership” (omission

and internal quotation marks omitted)); 28 U.S.C. § 959(b) (prescribing that a receiver

appointed by a federal court “shall manage and operate the property in his possession”

“according to the requirements of the valid laws of the State in which such property is

situated”). Plaintiffs’ motions (Doc. Nos. 12-1, 13-1) are therefore GRANTED to the

extent outlined below. The Extended Temporary Restraining Order previously entered by

the Court (Doc. No. 40) shall expire as outlined therein. The terms of this Order shall

remain in place until further order of the Court.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that:

       1.     Effective immediately, Cohesive is appointed as receiver (the “Receiver”) of

(a) CAH Acquisition Company 7, LLC (“CAH 7”), (b) all real and personal property of

CAH 7 of any kind or nature, including all government-issued permits, certificates,

licenses, and other grants of authority (the “CAH 7 Assets”), as well as (c) all personal

property located upon and within the property and facilities described as the “Hospital

Premises” in the Emergency Application (Doc. No. 12-1) (the “Other Property”).




                                              2
       2.     The Receiver shall post a bond and file an executed oath as outlined in the

Court’s Order of March 4, 2019.

       3.     Defendant CAH 7 and its agents are ordered immediately to surrender

complete control of CAH 7, the CAH 7 Assets, and the Other Property to the Receiver and

its agents, to provide the Receiver with all necessary keys, passcodes, passwords, and all

other methods of access to computers, equipment, and other devices used for the benefit of

the Hospital, to provide uninterrupted access to and control over all email and other IT

systems currently used at the Hospital, as well as all books, records, accounts, and

documents relating to the Hospital and the operations thereon, and to remit to the Receiver

all funds currently in possession of CAH 7 and its agents that are income, revenues, rents,

or other proceeds of CAH 7, as well as all other CAH 7 Assets and Other Property.

       4.     CAH 7 and its agents shall pay to the Receiver, or agent appointed by the

Receiver, all funds received after the date of this Order that constitute income, rents,

revenues, and other proceeds, including without limitation security deposits and all funds

of CAH 7 in any way related to the operations of the Hospital.

       5.     CAH 7 and its agents shall immediately turn over to the Receiver and its

agents all electronic medical-record information, books, records, security deposits,

escrows, leases, contracts, computers, and access to all IT, financial, and other information

relating to CAH 7, the CAH 7 Assets, the Other Property, and the operations of the Hospital

maintained in any form, including electronically, and further including information

regarding computers and software programs used by the Hospital or by CAH 7, including

its agents, and as well as all administrator access codes, user names, passwords, and other


                                             3
information or authorization necessary to give the Receiver full access to all such

information relating to the Hospital.

       6.     Any and all other persons and entities in possession of or having custody or

control over any documents, books, or accounting records relating to the operation of the

Hospital, including, but not limited to CAH 7 and its agents, shall deliver them to the

Receiver forthwith, and shall account for and pay over to the Receiver any income,

revenue, rents, or security deposits related to services performed by or at the Hospital in

his/her/its possession. Included within these records shall be all service contracts and

utility bills, any and all current or past operating statements related to the Hospital, and any

other documents maintained by CAH 7 or its agents pertinent to the management and/or

operations of the Hospital.

       7.     Until further order of this Court, CAH 7 and its agents, on notice of this

Order, are hereby restrained and enjoined from interfering in any way with the Receiver’s

access to the Hospital, CAH 7, the CAH 7 Assets, the Other Property, or with the

Receiver’s management of the Hospital or its operations, and from terminating or

cancelling any licenses, National Provider Number, or Medicare Participating Provider

Agreement.

       8.     CAH 7 and its agents, on notice of this Order, are hereby ordered to

reasonably cooperate in the completion and filing of such changes of information and other

notices and filings requested by the Receiver pertaining to the Hospital’s Medicare and

Medicaid agreements, certifications, enrollment, and licensure, including without

limitation notices and filings necessary to remove the current managing, controlling,


                                               4
authorized, and delegated parties, officials, and representatives relating to the Hospital, and

substituting the Receiver and its designees.

       9.     The Receiver is granted, without limitation, the power to:

              a.     take control and possession of CAH 7, the CAH 7 Assets, the Other
                     Property, and the Hospital, and to perform all acts necessary and
                     appropriate for the operation and maintenance thereof;

              b.     take and maintain possession of all documents, books, records, papers,
                     and accounts relating to CAH 7;

              c.     exclude owners, agents, servants, and employees of CAH 7 wholly
                     from the Hospital, including by changing any and all locks;

              d.     allow Plaintiffs, their counsel, appraisers, and third-party consultants
                     access to the Hospital, the CAH 7 Assets and the Other Property as
                     the Receiver may deem necessary or appropriate;

              e.     exercise any and all rights of CAH 7 in and to any and all license
                     and/or franchise agreements;

              f.     operate the Hospital, to the extent not prohibited by applicable
                     regulatory authorities and subject to the licensing requirements of
                     Oklahoma State Department of Health (“OSDH”), as a critical access
                     hospital facility under the Hospital’s current name(s), employer
                     identification number(s), National Provider Number, and Medicare
                     Participating Provider Agreement;

              g.     retain, hire, or discharge on-site employees at the Hospital;

              h.     establish pay rates for on-site employees at the Hospital;

              i.     preserve, maintain, and make repairs and alterations to the Hospital;

              j.     execute and deliver, as attorney-in fact and agent of CAH 7 or in CAH
                     7’s name, any documents or instruments necessary or appropriate to
                     consummate transactions authorized by order of this Court;

              k.     collect and receive all income, revenue, and other proceeds related to
                     the Hospital, including, but not limited to, those paid or payable by
                     the Medicare and Medicaid programs and other payors;




                                               5
l.   determine and report to the Court and Plaintiffs whether any income,
     revenue or other proceeds related to the Hospital previously received
     by CAH 7 or its agents has been used for purposes other than for the
     maintenance, management, and expenses of the Hospital;

m.   open and review mail directed to CAH 7 and its representatives
     pertaining to the Hospital;

n.   enter into contracts and agreements necessary or helpful to continue
     normal operations of the Hospital in the Receiver’s name;

o.   amend, modify, or terminate any existing contracts affecting or related
     to the operations of the Hospital;

p.   exercise all rights of CAH 7 in and to any government-issued permits,
     certificates, licenses, National Provider Number, Medicare
     Participation Provider Agreement, or other grants of authority; to take
     all steps necessary to ensure the continued validity of such permits,
     certificates, numbers, licenses, and agreements; and to take all steps
     necessary to comply with all requirements, regulations, and laws
     applicable to the Hospital;

q.   maintain and exercise all rights of CAH 7 in and to all existing
     financial and bank accounts, including but not limited to the authority
     to direct the transfer of any or all funds from such account to another
     account;

r.   maintain an account for the Hospital with a federally insured banking
     institution or a savings association with offices in the State of
     Oklahoma in the Receiver’s own name, as Receiver, or in the name of
     CAH 7 as its Receiver, from which the Receiver shall disburse all
     payments authorized by order of this Court, if any;

s.   receive and endorse checks pertaining to the Hospital, including
     without limitation any checks for or related to insurance proceeds,
     either in Receiver’s name or in CAH 7’s name;

t.   provide reports when requested by the Court and as reasonably
     requested by the parties’ counsel; and

u.   take all other reasonable actions as may be appropriate or necessary,
     or as this Court may authorize in furtherance of the duties stated
     above, until further order of this Court.




                             6
       10.    The Court hereby designates and appoints the Receiver as an authorized

official of CAH 7 to hold and preserve in the status quo the National Provider Number and

Medicare Participating Provider Agreement, until further order of this Court.

       11.    The Receiver shall be entitled to reasonable compensation as determined by

the Court upon application. Dismissal of this case shall be ineffective to divest the Court

of jurisdiction to hear and approve any requested fees and expenses of the Receiver and to

discharge the Receiver and any bond.

       12.    The Receiver shall serve until further order of the Court terminating this

receivership. The Receiver may resign the position only upon 30 days’ written notice to

all parties of record and upon approval of the Court.

       13.    Upon and after entry of this Order, Hospital Defendants shall not do anything

that would disrupt, impair, adversely affect, or otherwise complicate the smooth and

orderly transition of CAH 7, the CAH 7 Assets, the Other Property, and control of the

Hospital’s operations to the Receiver, or continued and ongoing operations of the Hospital

by the Receiver, as contemplated by this Order. Without limiting the generality of the

foregoing, Hospital Defendants shall not change, amend, alter, modify, terminate, or cancel

any of their employee benefit or welfare plans, contracts, accounts or account instructions,

passwords, access codes, Medicare, Medicaid, or other payor enrollment or contracts,

Electronic Funds Transfer ("EFT") authorization agreements, numbers, and arrangements,

National Provider Identifier Numbers, other provider numbers, Electronic Data

Interchange (“EDI”) Submitter identification numbers, and/or employer identification

numbers, e-mail systems, or other IT systems. Defendants shall not terminate or change


                                             7
the terms of employment of employees working at or for the Hospital, solicit the employees

to cease working at or for the Hospital, or otherwise interfere with the employees’

continued and ongoing work at or for the Hospital.

       14.    The Receiver shall be entitled to reimbursement for reasonable out-of-pocket

costs and expenses, including the reasonable cost of an attorney, in connection with the

performance of its duties as specified herein.

       15.    The Receiver shall have the power to exercise CAH 7’s right to voluntarily

petition for bankruptcy protection.

       16.    The Receiver shall be entitled to facilitate the transition of the critical access

hospital operations conducted by the Hospital, as well as the Prague Hospital License if

necessary, to a new operator, lessee, or owner as may be chosen by Plaintiffs as owners of

the Hospital Premises, upon ultimate approval by OSDH or other governmental agency as

may be necessary.

       17.    The Receiver shall have the right to issue subpoenas to obtain documents and

records pertaining to the administration of the receivership estate (the “Estate”), and

conduct discovery in this action on behalf of the Estate.

       18.    The Receiver is authorized in its sole discretion and without further order of

the Court to remove any property from the Estate that it deems burdensome or of

inconsequential value, whereupon such property shall re-vest in Hospital Defendants.

       19.    The Receiver shall have the right to borrow funds, upon motion and approval

by the Court, as necessary to carry out the duties and responsibilities of the Receiver,




                                              8
including, without limitation, to defray operating expenses incurred in connection with the

administration of the Estate.

       20.       The Receiver may at any time, by filing a motion upon notice to all parties,

seek entry of a further order from the Court for such other and further authority as may be

deemed necessary or desirable by the Receiver for the administration, protection, or benefit

of the Estate.

       21.       To the extent permitted by law, the provisions of this Order shall be binding

upon and inure to the benefit of the Receiver and all of the parties, their respective

successors and assigns, including any trustee hereinafter appointed as a representative of

the Estate herein, or of the Estate in any subsequent proceedings under the Bankruptcy

Code, and all creditors of the defendants and other parties in interest.

       22.       All persons or entities, including banks, controlling possession of any

property of the Estate, including Medicare and Medicaid payments currently due or to

become due, shall cooperate with the Receiver on the direction thereof. Upon presentation

of this Order, all persons or entities, including banks, shall turn over all funds, bank

accounts, and safety deposit boxes of CAH 7, to the Receiver without delay and delete all

designated signors on the bank account.

       23.       The Receiver may but shall not be obligated in any manner to prepare or file

any delinquent, current, or future state or federal income tax returns and shall not be

individually held personally responsible for any local, state, or federal income, property,

payroll, or other taxes of CAH 7 except for payroll or sales taxes incurred as a result of the




                                               9
Receiver's administration of the Estate. The Estate shall not constitute a separate or new

taxpayer.

      24.    All parties shall notice the Receiver on any and all filings with the Court and

hearing dates.

      25.    The Court reserves the right to modify and supplement this Order from time

to time as may be deemed necessary and advisable.

      26.    The Receiver shall file a status report with the Court on May 1, 2019, and,

thereafter, on the first day of each month on a bimonthly basis (i.e., on July 1, 2019,

September 1, 2019,…).

      IT IS SO ORDERED this 8th day of March, 2019.




                                            10
